Citation Nr: 1739903	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for depression.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent prior to May 13, 2014 and 20 percent from May 13, 2014 for radiculopathy of the left lower extremity. 

4.  Entitlement to an initial rating in excess of 10 percent prior to May 13, 2014 and 20 percent from May 13, 2014 for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for degenerative joint and degenerative disc disease of the lumbar spine (low back disability), rated 20 percent disabling, effective June 9, 2008.  

During the pendency of the appeal, an August 2012 rating decision awarded service connection for radiculopathy of the left and right lower extremities as secondary to the service-connected low back disability, rated 10 percent disabling, effective June 9, 2008.  An October 2014 rating decision increased the rating to 20 percent for radiculopathy of the left and right lower extremities, effective May 13, 2014.  Although the Veteran has not specifically disagreed with these ratings, the Board finds that radiculopathy of the lower extremities is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71, General Rating Formula, Note 1 (2016).  The issues on appeal have been recharacterized as listed on the title page of this decision to include the increased ratings for radiculopathy of the lower extremities.

The Veteran was scheduled to appear before a Veterans Law Judge (VLJ) at a September 2016 Travel Board hearing.  He failed to appear at the hearing and failed to provide good cause for not being there.  He has also not requested another hearing.  As such, the Board deems the Veteran's hearing request to be withdrawn. 

In August 2017, the Veteran waived initial review by the RO of the additional evidence submitted since the most recent statement of the case (SOC) in April 2013.  The Board will consider the additional evidence in addressing the appeal.  See 38 C.F.R. § 20.1304(c). 

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for depression is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's low back disability has been manifested by forward flexion more than 30 degrees but less than 60 degrees, even when considering pain and associated functional impairment. 

2.  Throughout the appeal period, the Veteran's radiculopathy of the left lower extremity has been manifested by no more than moderate incomplete paralysis. 

3.  Throughout the appeal period, the Veteran's radiculopathy of the right lower extremity has been manifested by no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).

2.  Throughout the appeal period, the criteria for an initial 20 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520.

3.  Throughout the appeal period, the criteria for an initial 20 percent rating, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A July 2008 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A.          § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue being decided, including VA and private treatment records and records from the Social Security Administration (SSA).  The Veteran has not identified any evidence that remains outstanding.  The Veteran appeared at VA examinations in January 2009, June 2012, and October 2014.  The VA examiners reviewed his claims file, completed all necessary testing, and examined the Veteran.  The examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, VA's duty to assist has been met.

Legal Criteria and Analysis

Legal Criteria

A September 2010 rating decision granted the Veteran service connection for a low back disability effective June 9, 2008, and assigned a 20 percent rating.  The RO explained that the Veteran's medical records indicate that a lower back condition existed prior to service and in light of multiple instances of treatment in service the Veteran's preexisting back condition was permanently worsened by service.  The RO found that the degree of disability at the time of entrance into service was not ascertainable and did not deduct any percentage from the assigned 20 percent evaluation.  38 C.F.R. § 3.322.  The Veteran has continually alleged that he is entitled to a higher rating throughout the appeal period.  

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's low back disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula provides that associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.

Note (5) explains that unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and a 60 percent disability rating with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

Neurological impairments affecting the sciatic nerve are evaluated under DCs 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia), using the criteria under DC 8520.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Id.; see Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

Under DC 8520, for incomplete paralysis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered moderate, a 20 percent disability rating is provided. If the condition is considered moderately severe, a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered severe, with marked muscular atrophy.  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Medical Evidence

The Veteran was provided a VA examination in January 2009.  The Veteran reported chronic low back pain that radiates to the posterior thighs and calves, which he treats with hydrocodone.  The Veteran reported stiffness and a moderate constant ache in the lumbar area of the back that sometimes burned.  The Veteran reported no flare-ups.  He indicated that he could walk a quarter of a mile.

Upon physical examination, the 2009 examiner noted a normal gait and posture.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar ankylosis.  Further, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was normal muscle tone.  Forward flexion was to 60 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, left and right lateral rotation to 30 degrees with no objective evidence of pain on range of motion.  There was no objective evidence of pain or additional limitations upon repetitive testing.  The examiner reviewed an MRI of October 2008, which showed degenerative disc disease.    

The Veteran underwent another VA examination in June 2012.  The Veteran was diagnosed with bilateral radiculopathy of the L3-S1.  Upon examination, the examiner noted mild intermittent pain in the right and left lower extremities along with parasthesias and/or dysesthesias.  The examiner noted normal muscle strength and no muscle atrophy.  The Veteran's reflexes at the knees and ankles were absent.  Sensory responses were normal and he presented with no trophic changes due to peripheral neuropathy.  There was mild, incomplete paralysis of the bilateral sciatic, external popliteal, anterior tibial, internal popliteal, and posterior tibial nerves.  The Veteran reported using a cane to get around.  As a result of this examination, the examiner determined bilateral radiculopathy was secondary to the Veteran's low back disability.  

A Disability Benefits Questionnaire (DBQ) submitted by private physician, Dr. L.T., in March 2014 notes pain in the Veteran's back that radiated to the legs and feet.  The Veteran also reported flare-ups whereby the pain in his back radiated to his legs and feet.  Upon physical examination, the examiner found forward flexion to 10 degrees, extension to 5 degrees, left and right lateral flexion to 5 degrees, and left and right lateral rotation to 5 degrees, with pain at each endpoint.  Repetitive use testing was not done, but no reason was given as to why it was not performed.  The examiner noted functional loss in the form of less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  The examiner also noted pain on palpation and guarding or muscle spasms but no abnormal gait or spinal contour.  Muscle strength testing for hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension were all rated as 3/5 (active movement against gravity).  Deep tendon reflexes at the knees and ankles were absent.  Muscle atrophy in the left calf by a half-inch was noted.  Decreased sensation of the upper anterior thighs, thighs, knees, lower legs/ankles, and feet/toes was also noted.  Straight leg raising testing was positive.  The examiner found intervertebral disc syndrome with no incapacitating episodes over the last 12 months.  

Also on the March 2014 private DBQ radiculopathy was noted in the bilateral lower extremities.  The right lower extremity reflected moderate constant and moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  The left lower extremity reflected severe intermittent and constant pain, severe paresthesias and/or dysesthesias, and moderate numbness.  Radiculopathy moderately affected the bilateral lower extremities.  The examiner noted the Veteran cannot sit or stand for longer than 30 minutes at one time.  

The Veteran underwent another VA examination in October 2014.  The Veteran reported he did not experience flare-ups that impacted the function of his back.  The examiner noted IVDS with forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left lateral extension to 15 degrees, with pain noted at each endpoint.  Repetitive use testing showed the same range of motion and the examiner noted there was no additional limitation of motion after such testing.  The examiner noted functional impairment in the form of less movement than normal, pain on movement, intereference with sitting, standing, and/or weight bearing, and lack of endurance.  The Veteran reported pain on palpation but no abnormal gait or guarding.  There was generalized tenderness in the thoracic and lumbar areas.  There was no muscle atrophy but there was decreased sensation to light touch at the lower legs/ankles and feet/toes.  Muscle strength testing was 4/5 on hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Deep tendon reflexes were absent in the knees and ankles.  Straight leg raising testing was negative.  There was no ankylosis and no other neurological abnormalities related to the spine.  It was noted the Veteran used a cane regularly to get around and that he had a limited ability to lift, bend, and stand.  He could walk 1 block.

Also on October 2014 VA examination, the examiner noted radiculopathy was in the bilateral lower extremities.  The right lower extremity exhibited mild constant pain and moderate intermittent pain with moderate paresthesias and numbness.  The left lower extremity reflected moderate pain, constant and intermittent, moderate paresthesias, and moderate numbness.  The examiner noted radiculopathy caused moderate incomplete paralysis in the Veteran's bilateral lower extremities.  The Veteran reported there were no incapacitating episodes in the last 12 months.  

Analysis

Low back disability

The Veteran asserts that he is entitled to an initial rating in excess of 20 percent for a low back disability.  A higher evaluation of 40 percent is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

The Veteran has undergone two VA examinations for his lumbar back and submitted a DBQ performed by a private physician.  The January 2009 VA examination shows forward flexion to 60 degrees without pain.  The March 2014 private DBQ shows forward flexion to 10 degrees with pain.  However, the October 2014 VA examination shows forward flexion to 60 degrees with pain.  The Board places a greater probative weight on the VA examinations of January 2009 and October 2014 as they provide consistent and supported range of motion measurements.  The March 2014 DBQ shows much lower flexion measurements but reflects no additional information on the cause for the diminished range of motion, which was evaluated at the previous levels just seven months later.  Additionally, the March 2014 private treatment provider indicated that repetitive use testing was not completed, but did not indicate why it was not completed.  Although the March 2014 DBQ indicates the Veteran reported flare-ups that caused radiating pain from his back to his legs and feet, the examiner did not describe any functional impact caused by these flare-ups.  Notably, the Veteran denied having flare-ups on both the January 2009 and October 2014 VA examinations.  Therefore, the Board places greater probative weight on the flexion measurements shown on the VA examinations of January 2009 and October 2014, which show flexion limited to 60 degrees.  

There is also no evidence of ankylosis.  It was specifically noted on January 2009 and October 2014 VA examination that the Veteran did not have ankylosis.  Further, the Veteran has consistently denied the occurrence of incapacitating episodes throughout the period on appeal and there is no other evidence indicating that he was ever placed on bed rest for his back disability by a physician.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the functional loss associated with pain has not been shown to cause limitation of motion that more nearly approximates flexion to 30 degrees or less or ankylosis, and is, therefore, contemplated by the disability rating currently assigned for it.

The Board has also considered whether there are associated objective neurologic abnormalities, including bowel or bladder impairment, which might warrant separate ratings under an appropriate diagnostic code.  There is no evidence of any such impairment other than the radiculopathy that is already separately service-connected and the evaluation of which is addressed in the below analysis.  Hence, the Veteran is not entitled to any further separate ratings for neurological impairment.

The Board has also considered whether any staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the Veteran's low back disability has been consistent throughout the appeal period with the ratings assigned herein.  The record does not indicate any further significant increase or decrease in such symptoms.  Accordingly, staged ratings are not warranted for the lumbar spine disability.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to rating in excess of 20 percent for his low back disability.  

Radiculopathy

The Veteran was granted service connection for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity evaluated at 10 percent, effective June 9, 2008.  In a rating decision of October 14, 2014, the evaluation of radiculopathy of the left lower extremity and radiculopathy of the right lower extremity was increased to 20 percent, effective May 13, 2014.  

In reviewing the evidence the Board concludes that the Veteran's radiculopathy has been manifested by moderate incomplete paralysis in both lower extremities throughout the appeal period.  Specifically, on June 2012 VA examination, the VA examiner noted that the Veteran had mild, incomplete paralysis in the sciatic, external popliteal, anterior tibial, internal popliteal, and posterior tibial nerves.  Additionally, on June 2012 and October 2014 VA examinations and on the March 2014 private DBQ, it was noted that the Veteran had absent deep tendon reflexes in the knees and ankles.  Although the incomplete paralysis was noted to be mild on the June 2012 VA examination, resolving doubt in the Veteran's favor, the Board concludes that since the symptoms of radiculopathy were shown at that time to involve multiple nerves that it more nearly approximated moderate, incomplete paralysis.  The Board notes that separate ratings for each nerve would not be available, as such would be considering the same symptoms and would be considered pyramiding.  38 C.F.R. § 4.14.  Therefore, the Veteran is entitled to a 20 percent rating prior to May 13, 2014.

The Board concludes that the evidence does not more nearly approximate moderately severe incomplete paralysis at any time during the appeal period.  Although the March 2014 private DBQ indicates that the Veteran had severe constant and intermittent pain and severe paresthesias in the left lower extremity, the private treatment provider ultimately concluded that the Veteran had moderate radiculopathy bilaterally.  The October 2014 VA examiner also found that the Veteran had moderate incomplete paralysis of the right and left lower extremity, based on symptoms of decreased sensation in the lower legs/ankles and feet/toes, moderate symptoms of pain, paresthesias, dysesthesias, and numbness.   In sum, the Board finds that Veteran's overall picture of the Veteran's disability does not rise to the level of moderately severe incomplete paralysis of either lower extremity as would be required for a rating in excess of 20 percent for neurological impairment.  The criteria for ratings in excess of 20 percent for radiculopathy of the bilateral lower extremities are not met, and the claim is denied.


ORDER

An initial rating in excess of 20 percent for a lumbar spine disability is denied.  

A 20 percent rating, but no higher, for radiculopathy of the left lower extremity throughout the appeal period is granted, subject to the regulations governing the payment of monetary awards. 

A 20 percent rating, but no higher, for radiculopathy of the right lower extremity throughout the appeal period is granted, subject to the regulations governing the payment of monetary awards.


REMAND

A February 2015 rating decision declined to reopen a claim of service connection for depressive disorder.  In a December 2015 statement in support of claim, the Veteran asserted that he is looking for a higher combined rating for compensation, to include the currently nonservice-connected depression.  As the February 2015 notification letter was issued prior to March 24, 2015 (when new appeals processing regulations became effective) and did not include VA Form 21-0958, Notice of Disagreement, submission of a notice of disagreement is governed by 38 C.F.R. § 20.201(b), which allows for submission of a notice of disagreement via a written communication expressing disagreement with an AOJ determination.  38 C.F.R. § 19.23.  The Board construes this statement as a timely notice of disagreement with the February 2015 rating decision.  A statement of the case has not been issued in the matter.  When a statement of the case is not issued following a timely filing of a notice of disagreement, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate statement of the case addressing the issue of whether new and material evidence has been submitted to reopen a claim seeking service connection for depressive disorder.  The Veteran and his representative should be afforded opportunity to respond.  This matter should be returned to the Board only if the appellant timely files a substantive appeal after the statement of the case is issued.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


